

116 S81 IS: Crooked River Ranch Fire Protection Act
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 81IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo adjust the eastern boundary of the Deschutes Canyon-Steelhead Falls Wilderness Study Area in the
			 State of Oregon, and for other purposes.
	
 1.Short titleThis Act may be cited as the Crooked River Ranch Fire Protection Act. 2.Boundary adjustment, Deschutes Canyon-Steelhead Falls Wilderness Study Area boundary adjustment, Oregon (a)Boundary adjustmentThe boundary of the Deschutes Canyon-Steelhead Falls Wilderness Study Area is modified to exclude approximately 688 acres of public land, as depicted on the map entitled Deschutes Canyon-Steelhead Falls Wilderness Study Area (WSA) Proposed Boundary Adjustment and dated September 26, 2018.
			(b)Effect of exclusion
 (1)In generalThe public land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a)—
 (A)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (B)shall be managed in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)any applicable resource management plan.
 (2)ManagementThe Secretary of the Interior shall manage the land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a) to improve fire resiliency and forest health, including the conduct of wildfire prevention and response activities, as appropriate.
 (3)Off-road recreational motorized useThe Secretary of the Interior shall not permit off-road recreational motorized use on the public land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a).